United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John S. Evangelisti, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1128
Issued: November 24, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 6, 2016 appellant, through counsel, filed a timely appeal from a November 30,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an occupational
disease causally related to factors of her federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 1, 2014 appellant then a 54-year-old supervisor, filed an occupational disease
claim (Form CA-2) alleging that she developed left plantar fasciitis, right soleus rupture, and
right ankle tendinitis as a result of prolonged walking, bending, and squatting required in her job.
She first became aware of her condition on January 15, 2013 and realized that it was causally
related to her federal employment on March 11, 2014. Appellant was last exposed to the
conditions alleged to have caused her illness on March 11, 2013. She was terminated on
June 4, 2013.3
In an undated statement, appellant indicated that a Dr. Anthony Valenti, a podiatrist, had
performed right foot surgery 10 years prior. She noted that Dr. Valenti had diagnosed heel spur
and plantar fasciitis and indicated that it was caused by prolonged standing and walking at work.
On March 11, 2013 appellant reported stepping onto a sidewalk with her right foot and felt a pop
and extreme right leg pain. She also attributed right hip pain to her work.
On July 18, 2014 OWCP advised appellant of the type of evidence needed to establish
her claim, particularly a physician’s reasoned opinion addressing the relationship between her
claimed condition and specific work factors.
Appellant was treated by Dr. Valenti on January 15, 2013 for a one-month history of left
heel pain. Dr. Valenti noted pain on palpation of the central band of the plantar fascia at the
insertion to the calcaneus on the left foot. He noted that x-rays revealed significant medial
spurring and he diagnosed left heel spur and plantar fasci. Dr. Valenti injected the left foot with
lidocaine and applied a low dye strapping. On February 21, 2013 he again treated appellant for
left heel pain. Dr. Valenti noted her plantar fasciitis was a direct result of standing on her feet at
work for an extended period. He advised that appellant was currently in a removable cast and
returned her to sedentary work. In reports dated March 7 and 28, and April 10, 2013, appellant
presented for follow up of plantar fasciitis of the left foot. She had pain on palpation of the
central band of the plantar fascia. Dr. Valenti noted a possible oblique fracture to the base of the
fifth metatarsal. He advised an injection and orthotics.
On March 11, 2013 appellant complained of a pop associated with the right leg just distal
to the knee which occurred while walking through a parking lot. Dr. Valenti found appellant
disabled from work for one week. On May 22, 2013 he treated her for a previous right soleus
rupture. Dr. Valenti noted pain on palpation of the central band of the left plantar fascia and
diagnosed plantar fasci and tendinitis.
On June 5, July 3, and August 23, 2013 appellant continued treatment for left foot plantar
fasciitis. He reported improvement, but was unable to tolerate walking. Dr. Valenti diagnosed
plantar fasci and tendinitis. On July 26, 2013 appellant performed a left plantar fasciotomy. In
reports dated August 9 and 23, and September 6 and 27, 2013, Dr. Valenti noted that appellant
3

On May 15, 2013 appellant filed a traumatic injury claim under OWCP File No. xxxxxx537 alleging that on
March 11, 2013 she felt something snap in her right leg while stepping up to a sidewalk. By decision dated July 2,
2013, OWCP denied the claim as causal relationship had not been established. By decision dated July 29, 2014, it
denied modification of the July 2, 2013 decision.

2

reported slow postsurgical improvement. He noted findings of pain on palpation of the medial
band of the plantar fascia which appeared to be a retracted area of the tendon. Dr. Valenti
diagnosed plantar fasci and tendinitis. January 16 and February 11, March 4, and June 6, 2014
reports related that appellant had pain and swelling associated with the plantar medial aspect of
the left ankle. Dr. Valenti noted findings and diagnosed plantar fasci and tendinitis. Dr. Valenti
again administered an injection of lidocaine and applied a low dye strapping to her left foot. He
indicated that he had no new treatment options and he opined that appellant could have multiple
sclerosis.
On March 19, 2013 Dr. Cydney West, an osteopath, saw appellant for right hip pain.
Appellant reported having low grade hip pain two years ago on the outside of the leg. She noted
undergoing a prior iliotibial band surgery. Dr. West noted findings of right hip tenderness and
pain over the lateral upper leg on palpation. She diagnosed hip pain and band friction syndrome.
Dr. West recommended physical therapy.4
In a January 28, 2014 report, Dr. Jennifer O. Kubista, a Board-certified family
practitioner, treated appellant for right knee pain. She noted laxity in the bilateral anterior
cruciate ligaments. Dr. Kubista diagnosed knee pain, overuse injury, and arthritis. She referred
appellant to an orthopedist.
On March 6, 2014 appellant was treated by Dr. Douglas Redosh, a Board-certified
neurologist to whom she was referred by Dr. Valenti, for left foot pain. She reported rupturing
her soleus muscle on the right side after being placed in a cast for left foot pain fracturing a left
metatarsal bone and having had a plantar fasciotomy on July 1, 2013. Dr. Redosh noted findings
of a mildly obese female, decreased sensation to pinprick in a patchy fashion below the left knee,
decreased vibration sense in the left toe, and antalgic gait. He noted an electromyogram (EMG)
was normal and diagnosed left leg pain. On April 3, 2014 appellant reported significant left foot
pain. Dr. Redosh noted that a cervical spine magnetic resonance imaging (MRI) scan showed
early cervical spondylosis at C5-6 and a thoracic spine MRI scan was normal.5 He noted pain in
both legs with an antalgic gait. Dr. Redosh noted diagnostic testing failed to reveal any
abnormalities to explain her symptoms and diagnosed likely neuropathic pain. He recommended
a brain MRI scan to rule out any infectious, autoimmune, compressive etiologies of myelopathy,
including multiple sclerosis.
On June 26, 2014 appellant was treated by Dr. Jack L. Rook, a Board-certified
physiatrist, for bilateral foot, right calf, and right hip pain. Dr. Rook noted that appellant’s work
required prolonged walking, standing, and pushing and pulling mail containers. Appellant had
an antalgic gait as well as exquisite tenderness of the right greater trochanteric bursa. She also
had severe tenderness of the plantar fascia, left and right Achilles bursa and tendon, and soleus
muscle/posterior calf on the right side. Dr. Rook diagnosed greater trochanteric bursitis, status
post rupture of the right soleus muscle with chronic myofascial pain, pain related to scar tissue
formation, bilateral Achilles tendinitis and bursitis, bilateral plantar fasciitis, and strain of the
metatarsal phalangeal joints of the great toe, second toe, and third toe on the right. He opined
4

The record indicates that appellant underwent physical therapy from March 14 to April 4, 2013.

5

An April 10, 2014 cervical spine MRI scan revealed early cervical spondylosis at C5-6.

3

that, based upon appellant’s history and a review of her medical records, she had developed an
occupational disease involving her right hip approximately nine years earlier, an occupational
disease involving her left foot in December 2013, and an acute occupational injury of her right
calf on March 11, 2013. Dr. Rook noted that appellant was wearing a left leg surgical boot and
had to excessively contract the right calf muscles to get her left leg over the curb to enter her
workplace and ruptured her right soleus muscle. He believed the soleus rupture was an acute
injury that was related to the left foot injury. Dr. Rook opined that appellant’s right great toe
pain and right hip pain probably resulted from altered weight bearing, and that all of her current
right leg problems were indirectly related to the left foot occupational disease.
For the right hip condition, Dr. Rook noted that appellant first had right hip pain at work
performing job duties which included prolonged standing, and pushing and pulling of heavy mail
containers. He indicated that the right hip condition was aggravated because of the alteration of
appellant’s gait which required her to bear most of her weight on her right leg. The altered
weight-bearing resulted in excessive contraction of thigh musculature, repetitive irritation of that
structure and inflammation with the severe pain. For the left plantar fasciitis, appellant first
noted pain on the bottom of her left foot while she was at work engaging in prolonged standing
and walking which progressively worsened as the holiday season progressed. Dr. Rook
indicated that plantar fasciitis occurs when the longitudinal arch collapses causing stretching of
the ligamentous tissue which can lead to inflammation along the fascia at the metatarsal heads
and the heel. Appellant’s job required standing on a hard floor all day long, walking on a hard
floor, carrying heavy boxes while walking on a hard floor and forcefully pushing and pulling
heavy objects. Dr. Rook opined that it is more than likely that the plantar fasciitis in her left foot
was caused by the activities required of her job. He found that the right soleus muscle ruptured
while contracting in an effort to raise appellant’s body over the curb, and to allow her left foot
(which had on a surgical boot) to clear the curb. The excessive contraction then precipitated the
muscle rupture. Dr. Rook further opined that the right foot condition developed because of the
increased weight bearing of her right leg to compensate for the painful left plantar fasciitis
condition. He indicated that prolonged weight-bearing activities required in appellant’s job
contributed to the development of plantar fasciitis, Achilles bursitis, and tendinitis on the right
side. Dr. Rook found that appellant had no traumatic events outside of work.
In a January 30, 2015 decision, OWCP denied appellant’s claim finding that she had
failed to establish that her claimed medical condition was causally related to the established work
factors.
On February 15, 2015 appellant requested an oral hearing which was held on
September 17, 2015. She also submitted additional medical evidence.
Appellant was treated by Dr. Redosh on March 7 and April 3, 2014 for left foot pain.
Dr. Redosh restated appellant’s history and diagnosed left lower extremity pain, likely
neuropathic pain. On August 4, 2014 he noted her EMG was normal and her recent cervical and
thoracic spine MRI scans did not show abnormalities to explain her symptoms. Dr. Redosh
diagnosed idiopathic painful neuropathy in her left foot and recommended that appellant
continue on her current medical regimen.

4

Appellant was seen by Dr. Valenti on July 11, July 28, and August 14, and December 9,
2014 for a swollen right foot. Right foot x-rays revealed excellent osseous fixation position.
Dr. Valenti diagnosed right second metatarsal fracture, ganglion cyst, plantar fasci, and tendinitis
and placed appellant in a removable cast. On December 31, 2014 he saw appellant in follow up
for a stress fracture of the left second metatarsal. Dr. Valenti diagnosed metatarsal fracture,
ganglion cyst, plantar fasciitis, and tendinitis. On January 21, February 11, and June 10, 2015,
he reiterated appellant’s diagnoses and recommended she continue to transition back to regular
shoes and avoid overuse of the right foot. On June 23, 2015 Dr. Valenti treated appellant in
follow up for neuritis of the right second digit. Appellant reported total relief from an injection
on June 10, 2015. Dr. Valenti diagnosed neuritis, arthritis of the joint, metatarsal fracture,
ganglion cyst, plantar fasciitis, and tendinitis and discharged appellant from his care. On
August 19, 2015 he noted treating her since December 2012 for foot pain. Dr. Valenti initiated a
change in appellant’s medications to control her neuropathic pain.
Appellant was treated by Dr. Brian D. Shannon, a Board-certified orthopedist, on
April 23 and May 7, 2014, for right hip pain. Dr. Shannon noted that appellant had a
trochanteric bursa excised eight years prior. He noted point tenderness over the greater
trochanter, pain with resisted hip abduction, and intact sensation. Dr. Shannon indicated that the
trochanteric bursitis was refractory to physical therapy and he recommended a corticosteroid
injection. On July 2 and August 1, 2014 he noted that appellant had significant hip pain that was
refractory to conservative measures and recommended surgery.6 On August 12, 2014
Dr. Shannon performed a right hip trochanteric bursa excision and diagnosed right hip
trochanteric bursitis. On August 20, 2014 he treated appellant in follow up and noted that
appellant was doing well and ambulating without assistive devices. Dr. Shannon noted mild
swelling, no erythema, and a healed incision. He recommended that appellant advance her
activities as tolerated.
Appellant submitted a March 5, 2015 report from Dr. Rook, who reviewed his
June 26, 2014 evaluation. Dr. Rook opined that, based upon reasonable medical probability,
appellant’s right hip condition, left plantar fasciitis, and right soleus muscle rupture were workrelated conditions. On April 27, 2015 he reiterated that her diagnosed conditions were
employment related.
Appellant also provided treatment records from a physician assistant who diagnosed
neuropathy and major depressive disorder.
In a decision dated November 30, 2015, an OWCP hearing representative affirmed the
January 3, 2015 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA7 has the burden of proof to establish the
essential elements of his or her claim. When an employee claims an injury in the performance of
6

A July 30, 2014 right hip MRI scan revealed no acute or focal abnormality and possible surgical repair of the
gluteus medius syndrome at the right hip.
7

Supra note 2.

5

duty, the employee must submit sufficient evidence to establish that he experienced a specific
event, incident or exposure occurring at the time, place, and in the manner alleged. The
employee must also establish that such event, incident or exposure caused an injury.8
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.9 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.10
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.11
ANALYSIS
It is undisputed that appellant’s duties as a supervisor included walking, bending, and
squatting. However, she failed to submit sufficient medical evidence to establish that her
diagnosed medical conditions were causally related to the specific accepted factors of her federal
employment.
Appellant submitted a June 26, 2014 report from Dr. Rook who noted appellant’s work
duties and her examination findings. Dr. Rook opined that, based upon appellant’s history and
her medical records, she developed an occupational right hip condition nine years earlier, a left
foot occupational disease in December 2013, and an acute occupational injury of her right calf on
March 11, 2013. He noted that she was wearing a left leg surgical boot and had to excessively
contract the right calf muscles to get her left leg over the curb to enter her workplace and
ruptured her right soleus muscle. Dr. Rook believed the soleus rupture was an acute injury that
was related to the left foot injury. He opined that all of the current problems with appellant’s
right lower extremity were indirectly related to the left foot occupational disease. Dr. Rook
indicated that she first had right hip pain at the post office performing job duties which included
8

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
9

S.P., 59 ECAB 184, 188 (2007).

10

R.R., Docket No. 08-2010 (issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241 (2005).

11

Solomon Polen, 51 ECAB 341 (2000).

6

prolonged standing and pushing and pulling of heavy containers. He noted that appellant first
reported left foot pain while she was at work engaging in prolonged standing and walking which
progressively worsened during the holiday season. Dr. Rook advised that plantar fasciitis occurs
when the longitudinal arch collapses due to prolonged standing on a hard floor, being on one’s
feet all day long, walking on a hard floor, carrying heavy boxes while walking on a hard floor
and forcefully pushing and pulling heavy objects. He opined that it was more than likely that the
plantar fasciitis in her left foot was caused by the activities required of her job at the post office.
Dr. Rook indicated that prolonged weight-bearing activities contributed to the development of
plantar fasciitis, Achilles bursitis, and tendinitis on the right. On March 5, 2015 and April 27,
2015 he reiterated that appellant’s conditions were employment related.
Although Dr. Rook supported causal relationship, he provided only general and
speculative reasoning regarding how work factors caused the diagnosed conditions. He indicated
that the left foot condition largely led to all of the other diagnosed conditions, but in doing so
offered equivocal support for causal relationship noting that prolonged standing can lead to
inflammation along the fascia at the metatarsal heads.12 Dr. Rook also supported his conclusion
on causal relationship of the diagnosed conditions by noting that appellant had no traumatic
events outside of work. However, the Board has held that the fact that a condition manifests
itself during a period of employment alone does not raise an inference that there is a causal
relationship between the two.13 Dr. Rook also did not have a complete understanding of
appellant’s history as he did not address other possible causes of appellant’s condition as noted
by other physicians.14 Therefore, these reports are of limited probative value and insufficient to
meet appellant’s burden of proof.
Appellant submitted a February 21, 2013 report from Dr. Valenti who treated her for left
heel pain. Dr. Valenti noted appellant’s plantar fasciitis was a direct result of prolonged standing
at work. He indicated that she was currently in a removable cast and required a sitting job.
Although Dr. Valenti supported causal relationship, he did not provide medical rationale
explaining the basis of his conclusory opinion regarding the causal relationship.15 He did not
explain the process by which standing for an extended period of time at work would cause or
aggravate the diagnosed conditions. This report is thus insufficient to establish appellant’s
claim. Other reports from Dr. Valenti are also insufficient to establish the claim as he did not

12

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962) (where the Board held that medical opinions based upon an
incomplete history or which are speculative or equivocal in character have little probative value).
13

L.D., Docket No. 09-1503 (issued April 15, 2010).

14

Dr. Valenti on June 6, 2014 indicated that he identified no new treatment options and opined that appellant
could have multiple sclerosis. Dr. Redosh on March 6, 2014 suggested a brain MRI scan to rule out any infectious,
autoimmune, compressive etiologies of myelopathy, including multiple sclerosis. See supra note 10.
15

See T.M., Docket No. 08-975 (issued February 6, 2009) (a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).

7

provide an opinion on the causal relationship between appellant’s work factors and her
diagnosed conditions.16
Appellant submitted reports from Dr. Redosh dated March 6 to April 3, 2014, who
treated her for left foot pain since 2012. Dr. Redosh noted that appellant was placed in a cast and
ruptured her soleus muscle on the right side and fractured her metatarsal bone on the left foot.
Appellant underwent a plantar fasciotomy in July 2013. On August 4, 2014 Dr. Redosh noted
that diagnostic studies failed to show abnormalities to explain her symptoms. He diagnosed
idiopathic painful neuropathy in her left foot and recommended appellant continue on current
medical regimen. Dr. Redosh’s reports are insufficient to establish the claim as he did not
provide a history of injury17 or specifically address whether the accepted work duties caused or
aggravated a diagnosed medical condition.18
Similarly, reports from other physicians, such as Drs. West, Kubista, and Shannon, as
well as reports of diagnostic testing, are of limited probative value and insufficient to establish
the claim as these reports do not contain a physician’s opinion specifically addressing whether
appellant’s work duties had caused or aggravated a diagnosed medical condition.19
Appellant also submitted reports from a physician assistant and a physical therapist. The
Board has held that treatment notes signed by physician assistants or physical therapists have no
probative value as these providers are not considered physicians under FECA.20
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated, or aggravated by her employment is
sufficient to establish causal relationship. Causal relationship must be established by
rationalized medical opinion evidence.21 Appellant failed to submit such evidence and OWCP
therefore properly denied appellant’s claim for compensation.
On appeal appellant, through counsel, disagrees with OWCP’s decision denying her
claim for compensation and noted that she submitted sufficient evidence to establish her claim.
As noted above, the Board finds the medical evidence insufficient to establish that appellant’s
diagnosed conditions are causally related to her employment. Reports from her physicians failed
16

See S.E., Docket No. 08-2214 (issued May 6, 2009) (medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of causal relationship).
17

Frank Luis Rembisz, 52 ECAB 147 (2000).

18

See supra note 16.

19

See id.

20

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician assistants, nurses and physical
therapists are not competent to render a medical opinion under the FECA); 5 U.S.C. § 8101(2) (this subsection
defines a “physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by State law).
21

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

8

to provide sufficient medical rationale explaining how appellant’s injuries are causally related to
particular employment factors.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an
occupational disease causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the November 30, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 24, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

9

